Fourth Court of Appeals
                                 San Antonio, Texas
                                 Wednesday, March 11, 2015

                                     No. 04-14-00809-CR

                                 Ex Parte George GARCIA,
                                          Appellant

                 From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2000CR5603W
                  The Honorable Andrew Wyatt Carruthers, Judge Presiding

                                       ORDER
        On February 23, 2015, we granted Appellant’s motion and abated this cause to the trial
court for it to make findings of fact and conclusions of law. See TEX. CODE CRIM. PROC. ANN.
art. 11.072 § 7(a) (West Supp. 2014); Ex parte Zantos-Cuebas, 429 S.W.3d 83, 91–92 (Tex.
App.—Houston [1st Dist.] 2014, no pet.).
       On March 10, 2015, the trial court made its findings of fact and conclusions of law, and
the Bexar County District Clerk filed a supplemental clerk’s record.
      We REINSTATE the appellate timetable; Appellant’s brief is due on March 30, 2015.
See TEX. R. APP. P. 38.6(a).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court